Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 1 of 34 PageID 19624




                    EXHIBIT 3
Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 2 of 34 PageID 19625



                               UNITED ST ATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


    ANGELA MORGAN, individually and on
    behalf of all others similarly situated,
                                                              Case No. 6: 17-cv-01972-CEM-GJK
                           Plaintiffs,
           V.                                                 Hon. Carlos E. Mendoza

    ORLANDO HEALTH, INC., G&G                                 Mag. Gregory J. Kelly
    ORGANIZATION, LTD. d/b/a PFS GROUP,
    and RMB, INC.,

                           Defendants

                          DECLARATION OF ROBERT BIGGERSTAFF
                               PURSUANT TO 28 U.S.C. § 1746

          I, ROBERT BIGGERSTAFF declare that:

          1.      I am not a party in this matter.

          2.      I reside in Charleston County, South Carolina.

          3.      I have personal knowledge of the facts and matters stated herein and can

   competently testify to same.

          4.      I prepared a report in this matter titled Expert Report of Robert Biggerstaff dated

   February 22, 2019. That report, including its exhibits, attached as Exhibit A hereto, includes a

   summary of the analysis I have conducted, as well as my conclusions and opinions.

          I declare under penalty of perjury that the foregoing is true and correct.

          Executed on February 22, 2019




                                                          Cert. No. 1360


                                               Page 1 of 1
Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 3 of 34 PageID 19626




                             EXHIBIT A
   Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 4 of 34 PageID 19627



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



                            EXPERT REPORT OF ROBERT BIGGERSTAFF

                                         Prepared in the matter of:

                                Morgan v. Orlando Health, Inc., et al.,

                                   Case No.: 6:17-cv-01972-CEM-GJK

                                 Pending in the United States District Court
                                     for the Middle District of Florida

                                              February 22, 2019




       Notice
       This document is proprietary and confidential. If you are not the intended recipient of this
       document, any use, dissemination, distribution, or duplication of this document or any portion
       of its contents is expressly prohibited. The information contained in this document may also
       be privileged and/or subject to nondisclosure under applicable court rules.

       Copyright© 2019 Robert Biggerstaff. All Rights Reserved. No portion of this document or any
       exhibits, appendices, attachments, or any other parts hereof, in whole or in part, may be
       duplicated or used for any purposes by anyone other than the client for whom this document
       was prepared, without the express written permission of the author.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                       FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                         PAGE 1 OF 29
   Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 5 of 34 PageID 19628



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       Disclaimer
       This document many contain or describe software, algorithms, methodologies, processes,
       texts, businesses methods, patents, or other items that are the property of other entities
       and used under license or other permitted use. Any implementation, distribution, storage,
       copying, or other use of such property may be subject to restrictions.

       Any registered marks used within this document are the property of their respective
       owners. They are used herein only for the purposes of identification and do not indicate
       any endorsement or approval by those owners.

       Linux® is a trademark of Linus Torvalds.
       Windows® is a trademark of Microsoft Corporation.
       Visual FoxPro® is a trademark of Microsoft Corporation.
       HylaFAX® is a trademark of Silicon Graphics, Inc.
       Slackware® is a trademark of Patrick Volkerding.
       ReiserFS® is a trademark of Hans Reiser and the Naming System.
       FaxFacts® is a registered trademark of Copia International, Ltd.
       GNU® is a trademark of the Free Software Foundation.
       CAAS® and ISETTLE® are trademarks of A.B. Data, LTD.
       MySQL® is a trademark of Oracle Corporation.
       MariaDB® is a trademark of Monty Program Ab.
       FTK® is a trademark of Access Data, Inc.
       Zetafax® is a trademark of Equisys.
       RightFax® is a trademark of OpenText Corp.
       Openfax® is a trademark of idigital Technologies, Inc.
       PROFAX® is a registered trademark of CyberData, Inc and/or Profax, Inc.
       WestFax® is a trademark of WestFax Inc.
       WinHex® and X-Ways Forensics® are trademarks of X-Ways Software Technology AG.
       FaxTalk® is a trademark of Thought Communications, Inc.
       ActFax® is a registered trademark of ActFax Communication
       Encase® and EnScript® are trademarks of Guidance Software, Inc.
       DB2® and RACF® are trademarks of IBM Corp.
       FACS® is a trademark of Ontario Systems, LLC.
       WinFax® is a trademark of Symantec Corp.
       eFax® is a registered trademark of j2 Global.
       Reference Legal®, SalesGenie®, and InfoUSA® are trademarks of Infogroup, Inc.
       ACT!® is a trademark of Sage Software, Inc.
       Goldmine® is a trademark of FrontRange Solutions USA Inc.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                     FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                       PAGE 2 OF 29
   Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 6 of 34 PageID 19629



                                  PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                       Table of Contents
       Executive Summary. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
       Retention and Scope of Work. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
       Notice of Stipulated Confidentiality Agreement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
       Background and Qualifications.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
       Materials Reviewed. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
       Analysis. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
           RMB’s Aggregate Call Data Analysis. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
           RMB’s Notes Data. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
           Proposed Methodology – Determining Who Added B Flags (collector or autodialer)
               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
           Proposed Methodology – Verified Contact Calls, Predictive Dial Calls & Call Dates
               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
       Identification of Cell Phone Numbers.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
           Background.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
           Methodology. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
       Obtaining Subscriber/User Data. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
           Carrier Subpoena Responses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
           Resellers.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
       G&G Organization Notes Data. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
       Conclusions.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
       Table of Exhibits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
       Appendices. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                                                                                           FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                                                                                             PAGE 3 OF 29
   Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 7 of 34 PageID 19630



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


       Executive Summary
       1.    I found that RMB, Inc. (“RMB”) made a readily-identifiable number of calls to a
             readily-identifiable number of unique telephone numbers which were cellular phone
             numbers at the time of the call(s).

       2.    In my opinion, using materials RMB has already produced and either detail dialer
             records or Notes data I understand RMB possesses, it is possible to identify each of
             the individual telephone numbers that received call(s) from RMB intended for
             another person (“wrong number” calls) and telephone numbers for which there was a
             cease contact or do not call (“DNC”) request, including the subset calls placed after
             RMB received such a request.

       3.    In my opinion, using either detail dialer records or Notes data I understand RMB
             possesses, it is also possible to reliably identify the verified contact calls (i.e.
             prerecorded message calls) and predictive dialer calls to those telephone numbers, in
             addition to the date of each call.

       4.    In my opinion, it is administratively feasible to reliably identify the names and
             addresses that were associated with these telephone numbers at the time of the calls
             made by RMB, using common evidence.

       5.    Based on my experience, I can conduct a similar analysis of calls made by G & G
             Organization, LTD, d/b/a PFS Group (“G&G”) if G&G were to produce the appropriate
             data as I describe in this report.


       Retention and Scope of Work
       6.    On September 28, 2018 Keith Keogh requested that I review materials in this case and
             to report my opinions regarding those materials and telephone calls and/or related
             information documented in those materials.

       7.    My compensation for this case is a flat fee of $18,000 plus $600/hr for testimony,
             court appearances, depositions and prep, discovery compliance, and travel.


       Notice of Stipulated Confidentiality Agreement
       8.    Some materials I have examined and reported on in this case have been designated as
             subject to the Stipulated Confidentiality Agreement dated October 3, 2018.



EXPERT REPORT OF ROBERT BIGGERSTAFF                                                       FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                         PAGE 4 OF 29
   Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 8 of 34 PageID 19631



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


       Background and Qualifications
       9.    I obtained a Bachelors of Science in Engineering from Clemson University in 1987. I
             am retired from the position of Senior Support Systems Engineer, overseeing
             computer operations at a large production facility. I have continuously worked in the
             computer field for over 35 years, including work involving VLDB (Very Large
             DataBase) projects for the Department of Defense and large corporations. My
             particular expertise for most of this time has been data analysis and integration,
             design and implementation of large database projects, network design, forensics and
             data recovery, and network/computer security. This includes forensic examinations,
             intrusion detection, incident response, evidence preservation, integration and
             analysis of disparate data sources, and complex data recovery and analysis across a
             wide array of media, operating systems, and platforms from 1984 to present.

       10. I am a certified computer forensic examiner and a member of the International
           Society of Forensic Computer Examiners ("ISFCE"). I have over 30 years of
           experience in forensic computer examinations and data recovery. I have been
           retained as a forensic computer expert in over 300 court cases and have performed
           hundreds of data recovery and ESI preservation assignments across many diverse
           platforms and filesystems.

       11. I have direct experience in the role that computer records play in claims under the
           Telephone Consumer Protection Act ("TCPA"), specifically with regard to analyzing
           those records for the purposes of identifying persons to whom telephone calls were
           made, the circumstances of those calls, and for purposes of class certification and
           class notice.

       12. As part of my work in data analysis, network and database design, and as a
           consultant, I have direct experience with many facets of telecom technology, including
           computer-based dialing and record-keeping systems, as well as technical
           specifications and details of call processing. This includes both evaluation and testing
           of many different systems, service and maintenance of such systems on a day to day
           basis, installation and configuration of such systems, as well as writing drivers and
           other software for telephony applications.

       13. I have worked with records from many different communication service providers
           including phone companies, call centers, and fax broadcasters, as well as reviewing
           testimony, forensic examinations of computers used in teleservices operations, user


EXPERT REPORT OF ROBERT BIGGERSTAFF                                                      FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                        PAGE 5 OF 29
   Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 9 of 34 PageID 19632



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

             guides, and many other documents from those entities. In doing so, I have acquired an
             extensive base of knowledge regarding their records and business practices.


       Materials Reviewed
       14. In addition to any materials cited elsewhere herein, I reviewed the following material
           in the process of producing this report:

                 a. HIPAA Confidentiality Agreement (FINAL).pdf

                 b. Confidential RMB 00045-000054 - Notes_22002863.pdf - calls made

                 c. Confidential RMB 000095-99 - Proper Use of Phone Flags.pdf

                 d. Confidential RMB 000229 - FACS Fields.xlsx

                 e. HIPAA Confidential RMB 000230 - ORH Details.xlsx

                 f. Motion to Compel RMB, Inc. to Comply with Plaintiff's First Set of Written
                    Discovery (unredacted), including exhibits

                 g. Transcript of Deposition of James Patrick Meyers dated October 4, 2018,
                    including exhibits

                 h. Transcript of Deposition of Jason Brodman dated October 5, 2018, including
                    exhibits

                 i.   OHI000026

                 j.   OHI000103-OHI000109, Account History (redacted)

                 k. OHI000110-OHI000116, Account History (un-redacted)

                 l.   G&G000007-G&G000017.pdf

                 m. G&G000018.csv

                 n. G&G000060_Header Row.xlsx

       15. I have also relied generally on orders, notices, and other promulgations of the Federal
           Communications Commission ("the Commission") regarding the agency's
           administration of the TCPA.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                       FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                         PAGE 6 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 10 of 34 PageID 19633



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       16. In preparing this report, I have also relied on knowledge and skills I acquired through
           my education, training, career, and experience.


       Analysis
             RMB’s Aggregate Call Data Analysis

       17. To demonstrate the potential scope of the results from the analysis proposed if the
           requested data on individual calls were provided, I analyzed the contents of the data
           produced in the file “HIPAA Confidential RMB 000230 - ORH Details.xlsx.” The results
           of that analysis are set out in Exhibit 1 hereto.

       18. Those data did not provide details about each telephone call, however it did contain
           aggregate data totaling the number of calls made to a particular phone number based
           on the status flag of that number at the time of the call. In particular, it tabulated the
           “Number of predictive dials made to [the phone number] while the flag for [that
           phone number] was set to an *” meaning while it was flagged as a cell number. Also
           tabulated was the “Number of verified contacts dials made to [the phone number]
           while the flag for [that phone number] was set to an *” meaning while it was flagged
           as a cell number.1

       19. This analysis found substantial numbers of calls (over 120,000) to at least 6,500
           unique cell phone numbers that were flagged as a wrong number or do not call. What
           is not determinable from the data provided so far, is the specific dates of those calls,
           and how many were made to a wrong number or after a DNC notation. If the more
           complete data were provided, I could determine with specificity which of those calls
           were made to a wrong number or after DNC notation, and which of the calls fall into
           the applicable time frame of this litigation. But even if only 5% of those calls were
           made to a wrong number or after a DNC notation, during the applicable time frame of
           this litigation, that would still be thousands of calls.

             RMB’s Notes Data



              1. A tuple is a data analysis technique used to incorporate multiple discrete pieces of
       non-unique information to make a unique identifier. I understand that one OHI patient can have
       multiple different accounts, one for each separate hospital visit. Because some phone numbers
       appeared on multiple accounts, my analysis was based on a tuple which combined the phone
       number, last name and first name to ensure, for example, that if the same phone number and patient
       name appeared on two different accounts, it was only counted as one unique entity.


EXPERT REPORT OF ROBERT BIGGERSTAFF                                                           FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                             PAGE 7 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 11 of 34 PageID 19634



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       20. One threshold piece of information provided by RMB is that relevant Notes records
           reflecting wrong number notations, do-not-call (“DNC”) requests, and related event
           dates are maintained by RMB in the Ontario Systems’ Flexible Automated Collection
           System (“FACS”) database product. I am familiar with the FACS database and have
           worked with this product in connection other cases over the past several years.

       21. RMB’s records being maintained in a FACS database indicates that, consistent with
           James Meyers’s deposition testimony, the records are managed by a structured query
           language (“SQL”)-based database. This demonstrates that a variety of different
           software packages can easily connect to and extract records meeting any defined
           criteria—including searching text fields such as free-form notes.

       22. This also means that records can be exported or copied in a delimited format, such as
           stand-alone “comma separated values” (“CSV”) files for portability, so they can be
           examined more conveniently at a different location or on a different system. CSV files
           are the Rosetta Stone of data portability, with the CSV format finding near universal
           support across multiple platforms.

       23. One technique often applied based on analysis of large datasets is data reduction.
           Suppose a dialer database has 100 million records to search for text mentioning the
           words “wrong number.” Such a search may take several hours on a particular
           unindexed system that is poorly designed and not optimized for such a search of free-
           form text. But that same search can take just seconds on an optimized system like I
           maintain for forensic analysis.

       24. The same system with 100 million records likely contains many columns of data for
           each record. My task (to identify records where the notes indicate a cease contact
           DNC request or wrong number occurred) needs only a few columns of data (primarily
           account number, date, phone number, and notes for my analysis.) Exporting any table
           (relational or not) to a CSV or other portable delimited format is a simple task
           supported by all conventional database platforms. RMB can simply export the
           necessary columns of data to one or more external CSV files, and send them to me to
           conduct the searches. I have received and analyzed data using this exact procedure in
           many cases.

       25. If RMB would simply export the appropriate columns (i.e. those specified in Plaintiff’s
           pending motion to compel against RMB) to a CSV file, I could then analyze that data




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                      FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                        PAGE 8 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 12 of 34 PageID 19635



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

             using my forensic system. My analysis would be done using a variety of database and
             forensic tools on my system, thus having no impact on RMB.

       26. Having this data directly available to me for analysis would provide a population to
           examine for me to identify keywords in the “Notes” field that are associated with
           records that contain a wrong number notation, or a request to cease contact to a
           particular phone number. This is a data-driven analysis, meaning that I examine the
           data itself to identify words and phrases used in those notes, so as to develop an
           objective algorithm that will identify records of interest.

       27. A sample of this technique can be demonstrated using the “Notes” field already
           provided by RMB for the account associated with the telephone number ($$$) $$$-
           2301.

              Nbr   User Date          Time     Typ   Notes

              427   gc    06/20/2017   08:18…
                                                …
                                                S
                                                         --
                                                      res 407-223-2301 IVR VERIFIED CONTACT ATTEMPTED



                                                                           --
              432   IVR   06/20/2017   08:18…   S     Call from IVR. Last Step=VC - IVR placed Unattended call.
              433   IVR   06/20/2017   08:18…   S     Caller hung up. et IVRCALL index 3978235534
              454   JEM   07/07/2017   12:08…   S     (gc) Inbound call from 407-223-2301
              455   JEM   07/07/2017   12:09…   C
              456   JEM   07/07/2017   12:09…   S     Debtor phone flag changed from * to B
              457   JEM   07/07/2017   12:09…   S     The phone flag * was removed for debtor phone number
              458   JEM   07/07/2017   12:09…   S     407-223-2301 on account 22002863 because the cell owner
              459   JEM   07/07/2017   12:09…   S     revokes consent to call this number using an auto-dial
              460   JEM   07/07/2017   12:09…   S     contact platform and prerecorded messages
              461   JEM   07/07/2017   12:09…   S     No Contact (conts)


       28. Using this data, I would likely construct a query of the Notes column(s) for phrases
           such as “wrong #”, “wrong number”, “No Contact”, “do not call” (including spelling and
           proximity variations of each).2 I would also use proximity searching to identify
           instances of any variations of the word “revoke” within a certain number of words of
           “consent,” which could easily be further refined by adding additional terms to the
           search. This would likely produce a manageable subset of the patient/debtor records




              2. I understand based on the materials provided that a “B” phone flag indicates a wrong
       number call and a “!” flag indicates a DNC request. I have conducted a separate analysis using the
       “B” and “!” flags to identify wrong number notations and cease contact requests, which is described
       in ¶¶ 17-19.



EXPERT REPORT OF ROBERT BIGGERSTAFF                                                                        FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                                          PAGE 9 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 13 of 34 PageID 19636



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

             that could economically be reviewed further to confirm that a request to cease contact
             was received.

       29. This process is iterative. Because the data and analysis is empirical, once a set of
           initial search phrases are identified and search parameters (such as word stemming,
           proximity operators, etc.) defined, I would run those against the entire corpus and
           compare the results back to the corpus in order to refine the search criteria. This
           process is repeated iteratively until the desired level of confidence in the results is
           obtained.

       30. Another technique I have employed where repeated or revised text searches are
           desired is to simply create a word index for all of the text data. More complex
           proximity searches could also be performed (similar to proximity searches using
           Westlaw or Lexis).

       31. To demonstrate the ease with which free-form text can be almost-instantly searched,
           consider services such as Westlaw and Lexis. Their “super-allfile” databases such as
           “allcases” and “allnews-plus” are massive databases yet the search results for words
           or complex phrases in the text of millions of documents are returned almost instantly.
           This is accomplished with well-known techniques such as word indexes.

       32. I can easily load hundreds of millions text records into a word index or forensic tool
           and be able to do very sophisticated searches of the entre corpus of those records
           practically instantly.3 This allows me to conduct a robust analysis of the data using
           proximity operators, wildcards, word stemming, and other techniques.

       33. By examining the entire body of those records at once, I will be able to efficiently
           develop an objective algorithm to identify records containing cease contact requests
           and wrong number calls. That objective algorithm can then be examined by anyone
           for its accuracy and error rate (if any) against the data.

             Proposed Methodology – Determining Who Added B Flags (collector or
             autodialer)

       34. I can use the same proximity search method described above to identify wrong
           number records containing a “B” phone flag. Specifically, I would search for the


              3. Whether the size is a thousand records or a billion records is irrelevant. It is the same
       process and the essentially same amount of work for me.



EXPERT REPORT OF ROBERT BIGGERSTAFF                                                               FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                                PAGE 10 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 14 of 34 PageID 19637



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

             phrase “phone flag changed from * to B” and, if necessary, exclude stop phrases,
             proximity operators, or other conditions to ensure high selectivity.

       35. Using the Notes data from the RMB databases, I can further refine those search results
           in order to segregate the B flags entered by an RMB collector and the B flags entered
           by the autodialer. RMB testified that the Notes data indicate whether the phone flag
           was entered by an agent versus the autodialer system and RMB can perform a SQL
           search for calls where the autodialer added the B flag. I can design and execute such a
           search if RMB provided the Notes data about individual calls and confirmed which
           specific Notes table columns and values indicate whether an agent or the autodialer
           added the B flag.

       36. Based on the materials reviewed, it seems that whether a B flag was entered by an
           RMB collector or RMB’s autodialer system can be determined using a combination of
           the “User” and “Typ…”4 fields in the Notes data. RMB testified that, if a person tells an
           RMB collector it is a wrong number, the collector marks the phone flag field with a B,
           and the autodialer system adds to the Notes table a note reflecting that change. 5 RMB
           also testified that the “note type” field reflects whether each note was added by a
           collector or the autodialer system.6 In my opinion, this suggests that a B flag note
           where the “User” field identifies a person and the note “Typ…” field reflects it as being
           a system note indicates a wrong number notation. I can easily construct objective
           search criteria to identify these instances and exclude other B flag combinations if
           RMB provides the necessary Notes data and identifies all “User” values that identify
           the dialer as opposed to an RMB agent.7




                4. The copy of these data I was provided was produced as an image file, not and electronic
       data file, and the image copy cuts off some of the data and field names (such as the “time” column). I
       have reproduced them in this report exactly as they are represented on the imaged document
       provided to me, however I would need the complete data in electronic data format to conduct
       analysis.

               5. Meyers Dep., 114:15-115:4.

               6. Id., 83:13-19.

                7. RMB testified that the other possible meaning of a B flag is that the autodialer detects a
       triple tone. Id., 115:5-12. RMB also testified that the autodialer listens for triple tones, and when it
       detects one, it records the result of the call but does not transfer the call to an agent. Id., 30:10-25.



EXPERT REPORT OF ROBERT BIGGERSTAFF                                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                                    PAGE 11 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 15 of 34 PageID 19638



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

             Proposed Methodology – Verified Contact Calls, Predictive Dial Calls & Call Dates

       37. RMB testified that the detail dialer records are purged after ninety days, but also
           testified that the backups of the FACS server where the detail dialer records are saved
           still exist to be restored.8 RMB also testified that the detail dialer records contain
           fields reflecting the date and time of each call 9, as well as fields indicating the type of
           each call (i.e. whether it was verified contact, predictive or manual). 10 The detail
           dialer records will also obviously contain a field reflecting the phone number called.
           If RMB produces the detail dialer records, I can use the call type and phone number
           fields to identify the predictive dial and verified contact calls, and I can then easily
           refine those search results using the date and time fields to identify only the subset of
           phone numbers with either type of call after a DNC request.

       38. In my opinion, based on a review of the sample Notes data produced by RMB,
           RMB000229, RMB000230 and James Meyers’s testimony, I can search the missing
           Notes data to identify the outbound calls to telephone numbers that made a cease
           contact or were wrong numbers, and I can further refine that search in order to
           isolate the verified contact calls and predictive dial calls and identify the call dates or
           each.

       39. RMB testified that a separate note is added to the specific account in the Notes table
           for each call that shows whether it was an inbound or outbound call.11 RMB uses the
           autodialer to make manual calls, verified contact (a/k/a unattended) calls, and
           predictive dial calls.12 The Notes table has a field that identifies whether it was a
           verified contact, predictive or manual call.13 This is consistent with RMB000229–230,
           which identifies nine different types of phone numbers and the number of manual,



               8. Id., 28:11-29:5, 34:3-6, 34:14-25, 46:12-47:8, 48:6-13, 49:1-10, 51:19-53:10, 53:17-54:16.

               9. Id., 29:2-19.

               10. Id., 31:8-32:5, 32:24-33:14.

               11. Id., 37:9-18, 70:25-71:2, 71:8-12.

               12. Id., 31:13-23.

              13. Id., 57:6-16. It appears that it is the "note text" field which reflects the type of call. Id.,
       82:21-83:3.



EXPERT REPORT OF ROBERT BIGGERSTAFF                                                                     FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                                      PAGE 12 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 16 of 34 PageID 19639



                         PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

              predictive dial and verified contact outbound calls to each, while excluding inbound
              calls.

       40. If RMB produces the same underlying Notes data it used to create RMB000230 and
           confirms the columns and values that indicate each type of call, then I can develope
           objective search vectors to identify within the relevant records 14 and isolate the rows
           associated with predictive dial and verified contact calls, just as RMB appears to have
           done to create RMB000230. Using the note “Date” field, I can also easily refine each
           call set to identify the telephone numbers that have a predictive dial or verified
           contact call after any event, such as the DNC request.

       41. This is consistent with the Notes data already produced by RMB for the account
           associated with ($$$) $$$-2301, a sample of which is below.

        Nbr   User   Date         Time     Typ…        Notes
        427   gc     06/20/2017   8:18…    S           res 407-223-2301 IVR VERIFIED CONTACT ATTEMPTED
        432   IVR    06/20/2017   8:18…    S           Call from IVR. Last Step=VC - IVR placed Unattended call.
        449   gc     07/07/2017   10:14…   S           res 407-223-2301 Answering Machine
        454   JEM    07/07/2017   12:08…   S           (gc) Inbound call from 407-223-2301


       42. I can easily search this Notes data for the phrases “VERIFIED CONTACT” and
           “Unattended call” in order to isolate the rows reflecting verified contact outbound
           calls. Within those search results, I can use the “Date” and “Time” fields to identify
           rows that reflect the same call in order to eliminate any duplicative rows from the call
           totals. Using the “Date” field, I can also easily refine the search results to isolate only
           those telephone numbers that have a predictive dial or verified contact call after the
           DNC request.


       Identification of Cell Phone Numbers
              Background

       43. RMB000230 reflects, for each account, the number of manual dials, predictive dials
           and verified contact dials (i.e. prerecorded message calls) to each type of phone




              14. Using the methodologies described in this report, I would first limit the data set to be
       searched to only the Notes data for telephone numbers with a wrong number, cease contact, or DNC
       request notation.


EXPERT REPORT OF ROBERT BIGGERSTAFF                                                                  FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                                   PAGE 13 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 17 of 34 PageID 19640



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

             number while the phone flag was set to a *, meaning RMB's cellphone scrub identified
             it as a cellphone number that could be called using the dialer.15

       44. If there were any question about the accuracy of the * flags, I could verify which
           phone numbers were assigned to cellular phones at the time of the call using data
           from Interactive Marketing Solutions, Corp (IMS) files:

                 a. Wireless Block Identifier file;

                 b. Ported Numbers file; and

                 c. Audit file.

       45. The IMS Wireless Block file contains a listing of telephone exchanges that are
           dedicated to wireless numbers.

       46. The Ported Number file and the Audit file contain records of numbers ported from
           landline to wireless and from wireless to landline, and the dates those ports were
           implemented (and, if removed, the date they were removed).

             Methodology

       47. For each phone number, I would check for a match in both the Wireless Block file and
           the combined Ported Number file and Audit file (collectively, the "Port file").

       48. A phone number with a match in the Wireless Block file and no hit in the Port file
           would indicate a cellphone number.

       49. A phone number with no match in the Wireless Block file and no hit in the Port file
           would indicate a landline number.

       50. All others (i.e. phone numbers with any hit in the Port file) would be processed
           further by comparing the date of the call to the date of the port(s) for that phone
           number in the Port file.

       51. This would be done by processing each record of a port for the phone number (ports
           both wireless-to-landline and landline-to-wireless) in chronological order until the
           line status as cell or non-cell is determined in the appropriate time period for each
           call to that number.



               15. Id., 87:24-89:16, 90:7-16, 90:22-91:7, 91:13-92:1, 92:13-93:16, 93:23-94:4, 95:9-21.


EXPERT REPORT OF ROBERT BIGGERSTAFF                                                             FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                              PAGE 14 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 18 of 34 PageID 19641



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


       Obtaining Subscriber/User Data
       52. With regard to identifying the subscriber to cell phone to which “wrong number” calls
           were placed, those subscribers can be identified with data from the telephone carriers
           for those phone numbers.

       53. This is not merely hypothetical. I have used data provided by subpoena from multiple
           phone carriers in the past to identify class members.

             Carrier Subpoena Responses

       54. When asking for subscriber data for a list of phone numbers (including historical
           subscriber data), larger carriers such as AT&T have dedicated teams with automated
           systems that will produce the desired information automatically and efficiently.
           Because these large carriers have accordingly large market share (the top 7 carriers
           have over 90% of the market), data can be obtained for the vast majority of phone
           numbers efficiently.

       55. Based on my experience I anticipate no significant obstacles in logistics or feasibility
           in obtaining the subscriber data from any of the carriers at issue in this case.

             Resellers

       56. Carriers which resell another carrier’s service (known as Mobile Virtual Network
           Operators or “MVNOs”) present no obstacle to identifying the subscribers.

       57. In other cases I have worked on, there has been no problem with MVNOs and
           retrieving subscriber information for numbers that have been used by MVNOs.
           Indeed, I have worked on TCPA cases involving calls to land line numbers (where,
           unlike cell phone numbers, there are many more small resellers and competitive local
           exchange carriers (“CLECs”) where subpoenas to over 100 carriers were involved.
           This presents no difficulty as I can aggregate data from 100 carriers just as easily as
           from 3 carriers.

       58. Finally, even if the facilities-based carrier (MNO as opposed to a MVNO) like Verizon
           did not have access to the subscriber data for some small portion of numbers being
           used by an MVNO like Virgin, the MVNO certainly does have that subscriber data.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                        FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                         PAGE 15 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 19 of 34 PageID 19642



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


       G&G Organization Notes Data
       59. If Orlando Health, Inc. (“OHI”) were to produce the G&G Notes data that I understand
           was uploaded into OHI’s Affinity system, I can perform the foregoing analyses on the
           G&G data in order to identify telephone numbers that received call(s) from G&G
           intended for another person and telephone numbers for which there was a cease
           contact or DNC request, including the subset calls placed after G&G received a DNC
           request. I would also be able to reliably identify the names and addresses that were
           associated with those telephone numbers at the time of the calls, using common
           evidence.


       Conclusions
       60. RMB, Inc. (“RMB”) made a readily-identifiable number of calls to a readily-identifiable
           number of unique telephone numbers which were cellular phone numbers at the time
           of the call(s).

       61. Using materials RMB has already produced and either detail dialer records or Notes
           data I understand RMB possesses, it is possible to identify each of the individual
           telephone numbers that received call(s) from RMB intended for another person
           (“wrong number” calls) and telephone numbers for which there was a cease contact
           or do not call (“DNC”) request, including the subset calls placed after RMB received
           such a request.

       62. Using either detail dialer records or Notes data I understand RMB possesses, it is also
           possible to reliably identify the verified contact calls (i.e. prerecorded message calls)
           and predictive dialer calls to those telephone numbers, in addition to the date of each
           call.

       63. It is administratively feasible to reliably identify the names and addresses that were
           associated with these telephone numbers at the time of the calls made by RMB, using
           common evidence, as well as confirm the status of each phone number as a cellular
           number at the time of each call.

       64. I can conduct a similar analysis of calls made by G & G Organization, LTD, d/b/a PFS
           Group (“G&G”) if G&G were to produce the appropriate data as I describe in this
           report.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                        FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                         PAGE 16 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 20 of 34 PageID 19643



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       65. The facts, conclusions, and opinions stated herein are made to a reasonable degree of
           scientific certainly based upon examination of the information cited herein. The
           principles and methods I have used are reliable, repeatable, and generally accepted.
           To the extent any portion of this report is based on limited information or where
           further analysis, testimony, opinions, or information are provided, the contents of this
           report are subject to revision and supplementation.




                      _______________________________                       February 22, 2019
                      Robert Biggerstaff, CCE

                                                           Cert. No. 1360




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                      FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                       PAGE 17 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 21 of 34 PageID 19644



                       PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


       Table of Exhibits


       1.    Results of Analysis of RMB’s Aggregate Call Data


       Appendices


       1.    Rule 26 caselist and resume.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                 FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                  PAGE 18 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 22 of 34 PageID 19645



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                  EXHIBIT 1


                                              Legend to Exhibit 1
                                             (applies to all pages)

          Phone:          Data column from RMB 000230 containing the associated phone number.
          WN Date:        Data column from RMB 000230 containing the date flag for Phone was changed
                          from an * to a B
          DNC Date:       Data column from RMB 000230 containing the date flag for Phone was changed
                          from an * to a !
          PD Calls:       Data column from RMB 000230 containing the number of predictive dials made
                          to Phone while the flag for Phone was set to an *.
          Robo Calls:     Data column from RMB 000230 containing the number of verified contacts dials
                          made to Phone while the flag for Phone was set to an *.
          WN tuples:      Analysis based on records with a wrong number notation date and either dialer
                          or recorded calls. Data is aggregated on a tuple of Phone + DBLAST + DBFIRST.
          DNC tuples:     Analysis based on records with a DNC notation date and either dialer or
                          recorded calls. Data is aggregated on a tuple of Phone + DBLAST + DBFIRST.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                               FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                                PAGE 19 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 23 of 34 PageID 19646



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       Home Phone analysis (DU68001)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68001 DU81004               DU81005         DU81015         DU81014

       WN tuples-----------------
         8,683 records with DU81004 date (WN).
         7,929 unique tuples with DU81004 date (WN).

          6,212 unique tuples with DU81004 date and PD calls.
         104,281 total PD calls to those tuples.

          3,943 unique tuples with DU81004 date and Robo calls.
          19,308 total Robo calls to those tuples.

       DNC tuples-----------------
          233 records with DU81005 date (DNC).
          195 unique tuples with DU81005 date (DNC).

           122 unique tuples with DU81005 date and PD calls.
          2,066 total PD calls to those tuples.

            120 unique tuples with DU81005 date and Robo calls.
            557 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 20 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 24 of 34 PageID 19647



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



       RP Phone analysis (DU68002)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68002 DU81008               DU81009         DU81019         DU81018

       WN tuples-----------------

            450 records with DU81008 date (WN).
            390 unique tuples with DU81008 date (WN).

           288 unique tuples with DU81008 date and PD calls.
          4,349 total PD calls to those tuples.

            187 unique tuples with DU81008 date and Robo calls.
            836 total Robo calls to those tuples.

       DNC tuples-----------------

            17 records with DU81009 date (DNC).
            15 unique tuples with DU81009 date (DNC).

            8 unique tuples with DU81009 date and PD calls.
            75 total PD calls to those tuples.

            8 unique tuples with DU81009 date and Robo calls.
            24 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 21 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 25 of 34 PageID 19648



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       POE Phone analysis (DU68025)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68025 DU81023               DU81024         DU81034         DU81022

       WN tuples-----------------

            18 records with DU81023 date (WN).
            18 unique tuples with DU81023 date (WN).

            3 unique tuples with DU81023 date and PD calls.
            43 total PD calls to those tuples.

             2 unique tuples with DU81023 date and Robo calls.
             6 total Robo calls to those tuples.

       DNC tuples-----------------

             9 records with DU81024 date (DNC).
             5 unique tuples with DU81024 date (DNC).

            2 unique tuples with DU81024 date and PD calls.
            14 total PD calls to those tuples.

             3 unique tuples with DU81024 date and Robo calls.
             3 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 22 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 26 of 34 PageID 19649



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       Spouse POE Phone analysis (DU68026)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68026 DU81027               DU81028         DU81038         DU81027a

       WN tuples-----------------

             0 records with DU81027 date (WN).
             0 unique tuples with DU81027 date (WN).

             0 unique tuples with DU81027 date and PD calls.
             0 total PD calls to those tuples.

             0 unique tuples with DU81027 date and Robo calls.
             0 total Robo calls to those tuples.

       DNC tuples-----------------

             0 records with DU81028 date (DNC).
             0 unique tuples with DU81028 date (DNC).

             0 unique tuples with DU81028 date and PD calls.
             0 total PD calls to those tuples.

             0 unique tuples with DU81028 date and Robo calls.
             0 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 23 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 27 of 34 PageID 19650



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       NOK Phone analysis (DU68013)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68013 DU81031               DU81032         DU81042         DU81041

       WN tuples-----------------

            141 records with DU81031 date (WN).
            141 unique tuples with DU81031 date (WN).

            88 unique tuples with DU81031 date and PD calls.
            506 total PD calls to those tuples.

            82 unique tuples with DU81031 date and Robo calls.
            181 total Robo calls to those tuples.

       DNC tuples-----------------

            16 records with DU81032 date (DNC).
            15 unique tuples with DU81032 date (DNC).

            6 unique tuples with DU81032 date and PD calls.
            33 total PD calls to those tuples.

            6 unique tuples with DU81032 date and Robo calls.
            10 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 24 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 28 of 34 PageID 19651



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       Phone 1 analysis (DU68020)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68020 DU81104               DU81105         DU81115         DU81114

       WN tuples-----------------

            23 records with DU81104 date (WN).
            23 unique tuples with DU81104 date (WN).

            11 unique tuples with DU81104 date and PD calls.
            69 total PD calls to those tuples.

            12 unique tuples with DU81104 date and Robo calls.
            39 total Robo calls to those tuples.

       DNC tuples-----------------

             4 records with DU81105 date (DNC).
             4 unique tuples with DU81105 date (DNC).

            2 unique tuples with DU81105 date and PD calls.
            34 total PD calls to those tuples.

             1 unique tuples with DU81105 date and Robo calls.
             1 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 25 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 29 of 34 PageID 19652



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       Phone 12 analysis (DU68042)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68042 DU81108               DU81109         DU81119         DU81118

       WN tuples-----------------

            19 records with DU81108 date (WN).
            18 unique tuples with DU81108 date (WN).

            4 unique tuples with DU81108 date and PD calls.
            52 total PD calls to those tuples.

            3 unique tuples with DU81108 date and Robo calls.
            17 total Robo calls to those tuples.

       DNC tuples-----------------

             3 records with DU81109 date (DNC).
             3 unique tuples with DU81109 date (DNC).

             0 unique tuples with DU81109 date and PD calls.
             0 total PD calls to those tuples.

             0 unique tuples with DU81109 date and Robo calls.
             0 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 26 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 30 of 34 PageID 19653



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       Cell 2 analysis (DU68043)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68043 DU1123                DU81124         DU81134         DU81122

       WN tuples-----------------

            72 records with DU1123 date (WN).
            69 unique tuples with DU1123 date (WN).

            40 unique tuples with DU1123 date and PD calls.
            176 total PD calls to those tuples.

            28 unique tuples with DU1123 date and Robo calls.
            58 total Robo calls to those tuples.

       DNC tuples-----------------

             8 records with DU81124 date (DNC).
             8 unique tuples with DU81124 date (DNC).

             2 unique tuples with DU81124 date and PD calls.
             4 total PD calls to those tuples.

             2 unique tuples with DU81124 date and Robo calls.
             2 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 27 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 31 of 34 PageID 19654



                        PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       Cell analysis (DU68044)


       Phone         WN Date         DNC Date        PD Calls        Robo Calls
       ------------- -------------   -------------   -------------   --------------
       DU68044 DU81127               DU81128         DU81138         DU81137

       WN tuples-----------------
          68 records with DU81127 date (WN).
          65 unique tuples with DU81127 date (WN).

            5 unique tuples with DU81127 date and PD calls.
            41 total PD calls to those tuples.

            4 unique tuples with DU81127 date and Robo calls.
            28 total Robo calls to those tuples.

       DNC tuples-----------------
          10 records with DU81128 date (DNC).
          10 unique tuples with DU81128 date (DNC).

             0 unique tuples with DU81128 date and PD calls.
             0 total PD calls to those tuples.

             0 unique tuples with DU81128 date and Robo calls.
             0 total Robo calls to those tuples.




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                   FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                    PAGE 28 OF 29
  Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 32 of 34 PageID 19655



                         PROPRIETARY AND CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                        APPENDIX 1

                                       Rule 26 List of Robert Biggerstaff
                                     Expert Testimony for Previous 4 Years

       1. A Aventura v. Tankless Water, No. 2009 CA 023494 (Fla. Cir.)
       2. Braver v. Northstar, No. 17-cv-00383 (W.D. Okla.)
       3. Brian Keim v. ADF Midatlantic, LLC, et al., No. 12-cv-80577 (S.D. Fla)
       4. Brodsky vs Kaiglar, No. 08 CH 44036 (Ill. Cir.)
       5. Buja v. Novation, No. 15-CV-81002 (S.D. Fla)
       6. Central Alarm v. BFS, No. 14-cv-14166 (E.D. Mich.)
       7. Connelly v. Hilton Grand Vacations, No. 12-CV-00599 (S.D. Cal.)
       8. Cook v. PRA, No. 16-cv-673 (M.D. Fla.)
       9. CVS v. Mildon Bus Lines, No. 09-cv-01572 (W.D. Pa.)
       10. Daisy, Inc. v. Pollo Operations, Inc., No. 14-cv-564 (M.D. Fla.)
       11. E&G v SemaConnect, No. 17-cv-2774 (S.D.W.Va.)
       12. E&G v. Mount Vernon, No. 17-CV-00318 (D.SC)
       13. Etter v. Allstate, No. 17-cv-00184 (N.D. Cal. Cal.)
       14. Evanston v. Poolman of Wisconsin, No. 15-cv-422 (N.D. Ill.)
       15. FBS v. All Plumbing, No. 2011 CA 9575 (D.C. Cir.)
       16. Fellen v. RehabCare Group, Inc., No. 1:14-20039-CIV (S.D. Fla.)
       17. Glen Ellen Pharm. v. Mayne Pharma, Inc., No. 16 CV 6654 (N.D. Ill.)
       18. Gorss v. AT&T, No. 17-cv-00403 (D. Conn.)
       19. Gorss v. Brigadoon, No. 16-cv-00330 (N.D. Indiana)
       20. Gorss v. Lands End, No. 17-cv-00101 (D. Conn.)
       21. Gorss v. Otis Elevators, No. 16-cv-01781 (D. Conn.)
       22. Gorss v. Safemark, No. 6:16-cv-1638 (M.D. Fla.)
       23. Gorss v. Sprint, No. 17-cv-05461 (D. Conn.)
       24. Kaner v. Schiffman, No. 10-CA-001569 (Fla. Cir.)
       25. Kinnamon v Ditech, No. 16-cv-646 (E.D. Mo.)
       26. Lanteri v. CPA, No. 13-cv-01501 (S.D. Ind.)
       27. Margulis v. Surrey Vacation Resorts, No. 14-cv-01131 (E.D. Mo.)
       28. Medical & Chiro v eClinicalWorks, No. 15-cv-01023 (M.D. Fla.)
       29. PHS v. Allscripts, No. 12-cv-03233 (N.D. Ill.)
       30. PHS v. Dr. Diabetic, No. 12-CV-22330 (S.D. Fla.)
       31. PHS v. Salix, No. 15-cv-00036 (N.D.N.C.)
       32. Practice v. Groupe Cirque du Soleil America, Inc, No. 14-CV-02032 (N.D. Ill.)
       33. Rhea Drugstore v. Smith & Nephew, No. 15-cv-02060 (W.D. Tenn.)
       34. Sliwa v. Bright House, No. 16-cv-235 (M.D. Fla.)
       35. True Health Chiropractic Inc. v. McKesson Corp., No. 13-cv-02219 (N.D. Cal.)
       36. Zimmer v Integrated Pain, No. 14-CV-01121 (E.D. Mo.)




EXPERT REPORT OF ROBERT BIGGERSTAFF                                                        FEBRUARY 22, 2019
MORGAN V. ORLANDO HEALTH, INC., ET AL.                                                         PAGE 29 OF 29
Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 33 of 34 PageID 19656




                             Robert R. Biggerstaff
                                               POB 614
                                        Mt. Pleasant, SC 29465

  EDUCATION        Clemson University, Clemson, South Carolina. BS degree in Chemical Engineering,
                   August 1987. Concentrations in Computer Science and English. Member of the American
                   Institute of Chemical Engineers.


PR OF ESS ION AL   Guest Lecturer, Information Systems and Society, Information Systems Management
DEVELOPMENT        Program, Trident Technical College, Charleston, SC.
  TE CH NIC AL     Well versed in a wide range of popular commercial software packages and operating
                   systems; Intel based servers, Sun SPARCstations, IBM AS/400, and other RISC hardware,
                   and most accessories, networks, and related standards. Expert in database design,
                   optimization, and programming. Many years of experience in advanced RDBMS
                   development. Extensive experience in many multiuser/multitasking network operating
                   systems and environments including Novell, major Linux/Unix variants, AIX, and
                   Windows NT. Expert skills in design, installation, management, optimization, and
                   troubleshooting of routed and switched multiprotocol WAN/LAN environments utilizing
                   TCP/IP, IPX, SNA, and other protocols. Experienced with sniffers, protocol analyzers,
                   packed level analysis, and other wireline management tools. Also experienced with
                   PLC/DCS systems including Allen-Bradley and Fisher PROVOX, as well as other process
                   control and laboratory instrumentation systems. Fluent in 16 programming languages
                   including Perl, SQL, 'C', HTML, Java, Javascript, FoxPro, Fortran, PL-1, and Assembler.
 EXPERIENCE        Westvaco Corporation, Charleston, SC. Support Systems Engineer
  April 1992
                   Duties include: Corporate level standards development, support, troubleshooting, and
      to
  Dec. 2003
                   design of a multiprotocol production WAN/LAN infrastructure spanning 20 states with 70+
   (retired)       servers and 4000+ nodes utilizing TCP/IP, IPX, SNA, NetBIOS, and other protocols.
                   Facilities and network security management. End user support. Knowledgebase
                   development and training of other administrators and support staff. Intranet content, policy,
                   and infrastructure development. Cooperative policy development and implementation for
                   facilities management, security, resource usage, data management, access control,
                   performance monitoring, and other issues. Provide a critical technical advisory role and
                   technology assessment to management for planning and decision making. Development of
                   custom applications for RDBM, process control interfaces, mainframe data interfaces,
                   process data manipulation, ISO 9002 certification requirements, environmental and other
                   regulatory compliance. Custom SAP interfaces. Webmaster.
   April 1988      Computer Support, Greenville, SC / Charleston, SC. Contract Analyst and Consultant
       to
                   Providing a wide range of technical services to clients on both short and long term
   April 1992
                   assignments and projects. A partial list of services provided:

                      • System design, development, and installation. Network design and installation.
                      • Needs analysis and feasibility studies.
                      • Security Analysis
Case 6:17-cv-01972-CEM-GJK Document 173-3 Filed 05/24/19 Page 34 of 34 PageID 19657




                    • Teaching, training, and instruction in hardware and commercial software packages.
                    • Custom programming of RDBMS for case management, inventory control, order
                      entry/processing, process control, point-of-sale, payroll, graphics, and other
                      applications.
                 Significant projects included:
                    • Development of custom SQL-based RDBMS for base housing maintenance at Fort
                      Bragg utilizing AIX and UNIX with TCP/IP networking for PS/2 to AS/400 data
                      interchange.
                    • Development team of an advanced minefield evaluation system for US Navy
                      (COMMINEWARCOM) utilizing embedded SQL/C (Informix) and X-windows
                      GUI.
                    • Development of onboard computer systems interface for Kodak Auxiliary Services
                      interfacing ship's mainframe data systems to photo concessionaire's systems.
                      Development of user interface and extensive application for process and control
                      systems.
                    • Development of advanced formulary information management system including
                      production capacity scheduling, performance monitoring, and sophisticated
                      information management.
  January 1986   North American Garment Finishers Inc. (NAGFI), Greenville, SC.Director of Computer
       to        Operations
   April 1988
                 Reporting directly to Sr. VP of Operations. Responsible for all computer systems, network
                 design and operation, hardware installation and maintenance, and applications
                 development. Major projects included developing production scheduling and capacity
                 planning computer models, inventory control for JIT fulfillment, and database development
                 for proprietary formularies. Training, supervision, and management of DP staff.

                    Security clearances and references available upon request
